PER CURIAM.
Claimant testified that he injured his knee in the course of his employment. His claim for workmen’s compensation benefits was denied, the referee stating that claimant’s testimony was not credible. The Board and circuit court affirmed the denial of the claim.
 Claimant argues we are not bound by the referee’s finding on credibility. As an abstract proposition, this is correct. Hannan v. Good Samaritan Hosp., 4 Or App 178, 471 P2d 831, 476 P2d 931 (1970), Sup Ct review denied (1971). However, upon de novo review of the contradictory evidence, sufficient doubt exists in our minds to defer to the referee in this case.
Affirmed.